DETAILED ACTION
This action is in response to the amendment filed 01/28/2021.
Claim 1, 11 and 20 have been amended.
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
(A)	Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 103 as being unpatentable over Chen (US Pub. 2019/0199648) in view of Huang et al. (US Pat. 10,635,510 and supporting prior have been fully considered and are persuasive.  Therefore, the rejection of claims 1-20 under 35 U.S.C. § 103 have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Kleinhardt, Reg. No. 72,784 on 05/06/2021.


1.	(Currently amended) A broadcast-controlling method in an operating system, comprising:
obtaining a number of broadcast types registered by a first application, wherein the first application receives broadcast messages according to the registered broadcast types;
determining whether the number of broadcast types is greater than a first threshold;
determining the first application as an illegal broadcast-registering application when the number of broadcast types is greater than the first threshold;
obtaining a receiver queue of a target broadcast containing all applications that register to receive the target broadcast, wherein each illegal broadcast-registering application is an illegal application that self-starts by receiving the target broadcast in a background and occupies the receiver queue; 
deleting determined illegal broadcast-registering applications from the receiver queue;
deleting any associated application having data interaction with any of the determined illegal broadcast-registering applications from the receiver queue; and
moving the determined illegal broadcast-registering applications toward a tail of the receiver queue such that the receiver queue is rearranged.

2.	(Currently amended) The broadcast-controlling method of claim 1, further comprising:
 wherein the second threshold is determined by a period in which all the receivers in the receiver queue receive or respond to the broadcast; and
optimizing the receiver queue according to the determined illegal broadcast-registering applications when the number of receivers in the receiver queue is greater than the second threshold.

3-5.	(Canceled)

6.	(Currently amended) The broadcast-controlling method of claim [[4]] 1, further comprising:


7.	(Original) The broadcast-controlling method of claim 6, wherein the preset application list comprises safe broadcast-registering applications which have been identified by the operating system or determined according to use habits of a target user.

8.	(Canceled)

1, wherein the determined illegal broadcast-registering applications are rearranged at the tail of the receiver queue.

10.	(Original) The broadcast-controlling method of claim 1, further comprising:
sending the number of broadcast types registered by the first application to a server, wherein the first threshold is determined by the server according to numbers of broadcast types registered by at least one application.

11.	(Currently amended) A mobile terminal, comprising a non-transitory memory storing a computer program, and a processor, wherein the processor is configured to execute the computer program to a broadcast-controlling method, and the method comprises:
obtaining a receiver queue of a target broadcast containing all applications that register to receive the target broadcast; 
deleting illegal broadcast-registering applications from the receiver queue, wherein a first application registering to receive a number of broadcast types greater than a first threshold in the receiver queue is determined as the illegal broadcast-registering application, and wherein each illegal broadcast-registering application is an illegal application that self-starts by receiving the target broadcast in a background and occupies the receiver queue;
deleting any associated application having data interaction with any of the illegal broadcast-registering applications from the receiver queue; and
moving the illegal broadcast-registering applications toward a tail of the receiver queue such that the receiver queue is rearranged.

12.	(Original) The mobile terminal of claim 11, wherein the receiver queue is optimized when a number of receivers in the receiver queue is greater than a second threshold.

13.	(Original) The mobile terminal of claim 12, wherein the second threshold is determined by a period in which all the receivers in the receiver queue receive or respond the target broadcast.

14-15.	(Canceled)

16.	(Currently amended) The mobile terminal of claim 11, further comprising:
leaving any of determined illegal broadcast-registering applications in the receiver queue when the any of the determined illegal broadcast-registering applications is located in a preset application list.

17.	(Original) The mobile terminal of claim 16, wherein the preset application list comprises safe broadcast-registering applications which have been identified by the operating system or determined according to use habits of a target user.

18.	(Canceled)

19.	(Currently amended) The mobile terminal of claim [[10]] 8, wherein the determined illegal broadcast-registering applications are rearranged at the tail of the receiver queue.

20.	(Currently amended) A non-transitory storage medium storing a computer program, when executed, causing a processor to perform a broadcast-controlling method, wherein the method comprises:
obtaining a receiver queue of a target broadcast containing all applications that register to receive the target broadcast; 
disabling an illegal receiver in the receiver queue to receive the target broadcast, wherein the illegal receiver in the receiver queue registers to receive a number of broadcast types greater than a first threshold, and wherein the illegal receiver is an illegal application that self-starts by receiving the target broadcast in a background and occupies the receiver queue;
deleting any associated application having data interaction with the illegal receiver from the receiver queue; and
moving the illegal receiver toward a tail of the receiver queue such that the receiver queue is rearranged.


Allowable Subject Matter
Claims 1-2, 6-7, 9-13, 16-17 and 19- 20 are allowed.
The following is an Examiner’s statement of reasons for allowance.
Upon further search and consideration, claim 1 is allowed because the closest prior art made of record considered pertinent to applicant's disclosure, neither alone or in combination, discloses:
A broadcast-controlling method in an operating system, comprising:
obtaining a number of broadcast types registered by a first application, wherein the first application receives broadcast messages according to the registered broadcast types;
determining whether the number of broadcast types is greater than a first threshold;
determining the first application as an illegal broadcast-registering application when the number of broadcast types is greater than the first threshold;
obtaining a receiver queue of a target broadcast containing all applications that register to receive the target broadcast, wherein each illegal broadcast-registering application is an illegal application that self-starts by receiving the target broadcast in a background and occupies the receiver queue; 
deleting determined illegal broadcast-registering applications from the receiver queue;
deleting any associated application having data interaction with any of the determined illegal broadcast-registering applications from the receiver queue; and
moving the determined illegal broadcast-registering applications toward a tail of the receiver queue such that the receiver queue is rearranged.
The closest prior art discloses the following:
Chen et al. (US Pub. 2019/0199648) discloses a broadcast message management method, including: receiving a broadcast message sent by a target application program; determining a user experience assurance priority of the target application program, and determining a target broadcast queue corresponding to the target application program; saving the broadcast message in the target broadcast queue; and when a broadcast message scheduling request is received, scheduling, according to a target broadcast message scheduling priority corresponding to the target broadcast queue, the broadcast message stored in the target broadcast queue. Chen does not disclose obtaining a receiver queue of a target broadcast containing all applications that register to receive the target broadcast, wherein each illegal broadcast-registering application is an illegal application that self-starts by receiving the target broadcast in a background and occupies the receiver queue; deleting determined illegal broadcast-registering applications from the receiver queue; deleting any associated application having data interaction with any of the determined illegal broadcast-registering applications from the receiver queue; and moving the determined illegal broadcast-registering applications toward a tail of the receiver queue such that the receiver queue is rearranged.
Huang et al. (US Pat. 10,635,510) discloses a broadcast control method and apparatus, and a terminal device. The method includes: when the one or more application programs run on a background and meet a first preset condition, sending a wherein each illegal broadcast-registering application is an illegal application that self-starts by receiving the target broadcast in a background and occupies the receiver queue; deleting determined illegal broadcast-registering applications from the receiver queue; deleting any associated application having data interaction with any of the determined illegal broadcast-registering applications from the receiver queue; and moving the determined illegal broadcast-registering applications toward a tail of the receiver queue such that the receiver queue is rearranged.

Claim 11 discloses mobile terminal configured to process the method steps that are substantively similar in scope to the invention of claim 1.  Claim 11 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.

Claim 20 discloses a non-transitory storage medium having executable instruction that are substantively similar in scope to the invention of claim 1.  Claim 20 is therefore allowed for the same reasons outlined in the reasons for allowance of claim 1 above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FELICIANO S MEJIA/ whose telephone number is (571)270-5994.  The examiner can normally be reached on 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/FELICIANO S. MEJIA/
Examiner
Art Unit 2492




/OLEG KORSAK/           Primary Examiner, Art Unit 2492